ORDER
PER CURIAM.
Plaintiff sued defendants on a .promissory note. The jury found in favor of plaintiff, and the trial court entered judgment accordingly.
Five of the defendants appealed. Thereafter, defendants Leslie Borowsky and Melvin Goldstein voluntarily dismissed their appeals. The appeal of Barry Worth was dismissed as moot following his discharge in bankruptcy. Thus, only the appeals of Sheldon Enger and P. Granville Mitchell remain.
The evidence in support of the jury’s verdict is sufficient to support the verdict, and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
*261The judgment is affirmed in accordance with Rule 84.16(b).